ORDER

PER CURIAM.
Kevin Caldwell (“movant”) appeals from the judgment of the motion court denying his motion for post-conviction relief pursuant to Rule 29.15 after an evidentiary hearing. Movant contends that the motion court erred in denying his Rule 29.15 motion because his trial counsel was ineffective in that trial counsel told the jurors on voir dire that movant would “probably testify” and also disclosed on voir dire that movant had prior convictions that included convictions for burglary, and movant did not testify. Movant asserts that trial counsel’s actions were not justifiable as reasonable trial strategy and prejudiced him in that there is a reasonable probability that the jurors would have acquitted movant of rape, sodomy, and/or burglary but for those actions.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).